Title: From George Washington to George Clinton, 15 December 1783
From: Washington, George
To: Clinton, George


                        
                            My dear Sir,
                            Philada 15th Decr 1783
                        
                        It was with exceeding great concern I heard by Mr Gouvr Morris that you had had a return of your Fever—I hope
                            it was slight, and that you are now perfectly restored to health—No man wishes it more sincerely than I do.
                        I have been able to negotiate a matter with Mr Robt Morris by which about Seventeen hundred pounds York
                            Currency will be thrown into your hands on my Acct which sum, when received, I pray you to carry to the credit of my Bond.
                        I am within a few Minutes of setting off for Virginia—passing thro’ Annapolis—where I shall stay two or three
                            days only—My very best wishes always attend Mrs Clinton & your family—and with much respect, and sincere affection
                            I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    